Citation Nr: 0730196	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-14 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1962 to March 
1963, and from August 1991 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions of April 2004 and 
July 2004, which denied the claims at issue.  In August 2007, 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

The claims of service connection for low back and leg 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran did not sustain a left ankle injury in service, 
and any current left ankle disability was not of service 
onset.  


CONCLUSION OF LAW

A chronic left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in May 2003, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate his service connection 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Although he 
was not explicitly told to provide any relevant evidence in 
his possession, he was told to tell VA about any other 
additional medical evidence that he wanted VA to obtain, and 
he was informed of types of secondary evidence he could 
submit.  He was also told that it was still his 
responsibility to support the claim with appropriate 
evidence.  These statements served to convey the information 
that he should provide any relevant information or evidence 
he possessed.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In July 2007, he was provided 
information regarding ratings and effective dates.  Although 
the claim was not subsequently readjudicated, as there are no 
ratings or effective dates to be assigned as a result of this 
decision, it was harmless error to have failed to 
readjudicate the claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Hence, the VCAA notice requirements have 
been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, available service medical 
records have been obtained.  Although records pertaining to 
the veteran's first period of active duty, from September 
1962 to March 1963 are not available, the veteran does not 
contend that a left ankle disability had its onset during 
that period of service.  VA medical records dated from 1993 
to 2007 have been obtained, and the veteran has not 
identified any other potentially relevant evidence, which is 
not of record.  A VA examination is not warranted because, as 
discussed below, the evidence establishes that no event, 
injury, or disease occurred in service.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also Dalton v. 
Nicholson, 21 Vet.App. 23 (2007).  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of his claim.  Throughout the appeal, he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and the duty 
assist has been satisfied.  Therefore, he is not prejudiced 
by the Board considering the merits of the appeal in this 
decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
to establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service medical records for the veteran's period of active 
duty from September 1962 to March 1963 are not on file.  
However, the veteran contends that a left ankle disability 
was incurred during his active service in the Persian Gulf 
from August 1991 to February 1992.  

At his hearing before the undersigned in August 2007, the 
veteran said that while on active duty during Desert Storm he 
had been helping carry a box across the sand, when he 
tripped, with part of the box landing on him.  He went to an 
Aid Station, but they were preparing to close down and 
depart, and he was only given some aspirin.  For his 
remaining time in Southwest Asia, he had many 
responsibilities seeing that his people got equipment and 
supplies rounded up and transferred out to seek treatment, 
other than to obtain aspirin.  He stated that he injured his 
back, left leg, and left ankle in that incident.  

Service medical records for the veteran's period of active 
duty from August 1991 to February 1992 do not show any left 
ankle injuries.  The separation examination in January 1992 
was normal, and he did not report any injuries at that time.  
Likewise, on a Persian Gulf protocol examination provided in 
January 1993, no history of an ankle injury or ankle 
complaints were noted.  During the remainder of his National 
Guard service, which extended to 1996, the examinations and 
treatment records do not show any ankle complaints or 
abnormal findings.  

VA treatment records dated from 1993 to 2007 show that in 
August 1999, the veteran was seen complaining that he had 
injured his left ankle a week earlier, when a branch had 
fallen from a tree while he was in the tree.  He had sought 
treatment in an emergency room, but had suffered continued 
swelling in the left ankle, as well as pain, since the 
injury.  On examination, there was marked swelling.  X-rays 
showed no fracture or dislocation.  After being treated for 
the condition, no further complaints pertaining to the left 
ankle have been shown.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
injured his ankle during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  In this case, the service 
medical records do not show an ankle injury in service, and, 
after service, when the veteran began mentioning an in-
service injury, he did not refer to the ankle.  Indeed, the 
only ankle injury shown in the medical evidence at all took 
place in 1999, several years after service.  Moreover, there 
is no medical evidence of a current, chronic ankle 
disability.  As a layman, the veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

Thus, in the absence of any contemporaneous mention of a left 
ankle injury until a 1999 left ankle injury, the statements 
of an in-service ankle injury, first raised in connection 
with the current claim, many years after service, are not 
credible.  In this regard, statements made at the time of the 
events in question, or closer in time to those events, are 
more probative than recollections made of events that 
transpired many years earlier.  Since there is no credible 
evidence of an in-service injury, or medical evidence of 
current disability, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left ankle disability is denied.


REMAND

With respect to the remaining issues, the veteran contends 
that he injured his low back and left leg during his active 
service in the Persian Gulf.  At his hearing before the 
undersigned in August 2007, the veteran said that while he 
had helped carry a box across the sand, he had tripped, with 
part of the box landing on him.  He went to an Aid Station, 
where they were getting ready to close down and depart, and 
he was given some aspirin.  For his remaining time in 
Southwest Asia, he had too many responsibilities seeing that 
his people got equipment and supplies rounded up and 
transferred out to seek treatment, other than to obtain 
aspirin.  He stated that he injured his back and left leg in 
that incident.  

Service medical records for the veteran's period of active 
duty from August 1991 to February 1992 do not show any left 
leg or low back injuries.  The separation examination in 
January 1992 was normal, and he did not report any injuries 
at that time.  After service, a Persian Gulf protocol 
examination was provided in January 1993.  On examination, 
the lateral and medial collateral ligament area of the left 
knee was tender with palpation and stress, and there was some 
laxity of the medial collateral ligament.  The knee felt like 
it was going to give out.  The assessment was that he had a 
chronic sore left knee, without injury or surgery.    

He was referred for evaluation of that and other abnormal 
findings.  On a neurology consult in April 1993, he said that 
he did not recall any injury.  In the course of the neurology 
examination, proximal weakness of the left leg, with 
increased reflexes in the patellar reflex and left extensor 
great toe sign were disclosed, and possible spinal cord 
compression was to be ruled out.  

The veteran was hospitalization in a VA medical center in 
July 1993, for evaluation of cervical spine and left upper 
and lower extremity pain, since 1991, worse since July 1992.  
It had begun in the left shoulder and arm, but then had 
spread, and he was experiencing left knee pain.  During the 
course of the hospitalization, it was noted that the veteran 
worked in a warehouse, and had to do a great deal of lifting 
of crates weighing from 30 to 70 pounds.  On a consult, the 
veteran said that in 1991, while transferring equipment back 
to the United States from Desert Storm, he began having 
difficulty with pain and weakness in the left arm.  More 
recently, he began having pain and weakness in the left leg.  
He said that at times, his left leg seemed to give way.  It 
was unclear if it gave way due to weakness or pain.  During 
the hospitalization, the veteran underwent a lumbar 
myelogram, which disclosed hypertrophy of L4-5; slight 
truncation of the left S1-2 root sleeves; L3-4 disc bulging; 
and degenerative changes at T11-12 and T12-L1.  The final 
diagnosis did not include a left leg or low back disability.  

According to a neurology clinic follow-up outpatient note 
dated in August 1993, the veteran reportedly had been 
evaluated in the past, and a myelogram had showed osteophytes 
in the lumbar spine.  On examination, he had motor weakness 
of 4/5 in the left lower extremity; reflexes and other 
findings were normal.  On a periodic examination conducted in 
connection with the veteran's National Guard service in 
September 1993, a history of two herniated discs in the low 
back was noted, as well as instability of the left knee.  

VA records show that in October 1993, the veteran complained 
that his symptoms had worsened, and that his left knee 
"catches, and he had weakness in the left lower extremity.  
He was having more trouble with his left knee "catching."  
In January 1994, he was referred for an orthopedic consult 
with complaints of left knee catching and weakness in the 
lower extremity.  He had no history of injury.  When he 
returned for follow-up in March 1994, he reported that in 
Saudi Arabia two years earlier, he had twisted the left knee.  
He complained of giving way and popping.  On examination, he 
did not have any varus or valgus instability, but Lachman's 
and pivot shift tests were positive.  X-rays were normal.  In 
April 1994, he underwent physical therapy for an "ACL 
deficient left knee."  He reported that he hurt his knee in 
Saudi Arabia.  In December 1994, he was seen in the 
orthopedic clinic again for follow-up of an ACL deficient 
left knee.  

On a periodic examination of the National Guard in August 
1995, a history of herniated disc at L5-S1 was noted, as well 
as a history of cramps in the left leg for two years, and a 
diagnosis of a pulled tendon two years ago.  According to an 
August 1995 note, the veteran had degenerative changes in the 
left knee.  However, an evaluation in January 1996 noted that 
X-rays in March 1994 had disclosed no significant 
abnormalities; no subsequent X-ray was referred to, nor does 
the evidence contain a later X-ray.  He reported occasional 
falls from the knee "giving out."  On examination, there 
was full range of motion.  There was pain medially with 
medial movement of the left lower leg.  The symptoms were 
thought to be consistent with medial meniscus tear.  

VA records show that in November 1997, the veteran reported 
pain in is left shoulder since 1991/1992 when he fell while 
carrying boxes and landed on his shoulder; he did not mention 
his low back or left leg at this time.  

In November 2001, it was noted that there was some crepitus 
noted in the knee.  Overall, the veteran had chronic 
degenerative disc disease and degenerative joint disease in 
multiple joints, but was functioning at a very active high 
level.  X-rays of the low back in December 2002 disclosed 
degenerative spurring of T12, L1, and L4, and narrowing of 
the L5-S1 interspace.  

In January 2004, the veteran said that while on active duty 
in Desert Storm, he was helping some people carry a large box 
and they fell in the sand and the box fell and hit him in the 
lower back and also twisted his shoulder.  He had had pain 
since then.  He also noted that his legs gave way 
occasionally.  On examination, he had slight tenderness and 
slight limitation of motion.  The impression was degenerative 
lumbosacral disc disease.  He was encouraged to continue his 
walking and exercise program, and to continue with his 
current medication.  Subsequent records show the veteran's 
continued follow-up for low back pain.  

As can be seen from the above summary of the relevant 
evidence, service medical records do not show a low back or 
left leg injury, and the later evidence showing the presence 
of low back and left leg conditions includes accounts of the 
onset of the disorders which are not entirely consistent with 
the injury that he currently claims occurred in service.  
Nevertheless, the presence of a left knee disorder 11 months 
after service, and degenerative joint disease of the low back 
17 months after service, warrants an examination, to 
determine the medical likelihood that these conditions were 
present in service.  In this regard, presumptive periods are 
not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  38 C.F.R. § 3.303(d) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination with respect to 
his claim of service connection for low 
back and left leg disabilities.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner.  Any current should be 
diagnosed.  Based on examination findings, 
a review of historical records, including 
service medical records, and medical 
principles, the examiner should provide an 
opinion as to the likelihood, from a 
medical standpoint, that laxity shown in 
the left knee in January 1993, proximal 
weakness of the left leg and other 
neurological findings shown in April 1993, 
and/or any other left leg disability shown 
by the record, were present during the 
veteran's period of active duty from 
August 1991 to February 1992.  Based on 
the same considerations, an opinion as to 
the likelihood that low back 
abnormalities, including degenerative 
changes, shown on the July 1993 lumbar 
myelogram were present during service, or 
within a year thereafter, should be 
provided.  The examiner should also 
provide diagnoses for any current chronic 
low back and/or left leg/knee disorders 
found on examination, and state whether 
any such disabilities are etiologically 
related to the conditions shown in 1993.  

The complete rationale for all opinions 
expressed should be provided.  It would be 
helpful if the examiner would use the 
following language in his or her opinion, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the claims for 
service connection for low back and left 
leg disabilities.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


